REQUESTED BY: Mike Freeman, Red Willow County Attorney
QUESTION 1: Should four-wheel "motorcycles" be registered as motor vehicles?
QUESTION 2: Must four-wheel "motorcycles" be equipped with standard equipment?
CONCLUSION 1: No.
CONCLUSION 2: Yes.
First, you have inquired whether four-wheel motorcycles must be registered as motor vehicles. For purposes of motor vehicle registration, Neb.Rev.Stat. § 60-301 defines "motor vehicles" as follows:
(1) Motor vehicles shall include all vehicles propelled by any power other than muscular power, except mopeds, farm tractors, self-propelled equipment designed and used exclusively to carry and apply fertilizer, chemicals, or related products to agricultural soil and crops, and other implements of husbandry designed for and used primarily for tilling the soil and harvesting crops or feeding livestock, vehicles which run only on rails or tracks, off-road designed vehicles, including but not limited to golf carts, go-carts, riding lawnmowers, garden tractors, all-terrain vehicles, snowmobiles, and minibikes, and road and general purpose construction and maintenance machinery not designed or used primarily for the transportation of persons or property, including, but not limited to, ditch-digging apparatus, asphalt spreaders, bucket loaders, leveling graders, earthmoving carryalls, power shovels, earthmoving equipment, crawler tractors, and self-propelled invalid chairs;
Four-wheel motorcycles are excluded from the definition of motor vehicle contained in § 60-301. Several features of such vehicles indicate that they are all-terrain vehicles designed for off-road use. The tires generally are eight to nine inches in diameter and have a very knobby tread design. The suspension on such vehicles is designed to withstand being driven over bumps and rocks on rough terrain. The largest, most powerful four-wheel motorcycles have the capacity to be driven at top speeds of only thirty-five to forty miles per hour.
For these reasons, four-wheel motorcycles are considered all-terrain vehicles designed for off-road use. As such, they are not subject to registration as motor vehicles.
Second, you have inquired whether four-wheel motorcycles need to be equipped with standard equipment. The requirements for equipment on motor vehicles are contained in Neb.Rev.Stat. § 39-6,123 through 39-6,176
(Reissue 1984, Supp. 1985). The definition of "motor vehicle" for purposes of Chapter 39, Article 6, which includes the equipment requirements is contained in Neb.Rev.Stat. § 39-602(53) (Reissue 1984) which states: Motor vehicle shall mean every self-propelled land vehicle, not operated upon rails, except mopeds and self-propelled invalid chairs.
Four-wheel motorcycles fall within the above definition of motor vehicles and, thus, are subject to certain equipment requirements. It is noted that many of the specific equipment requirements exclude motorcycles. The definition of motorcycle for purposes of Chapter 39, Article 6, is as follows: Motorcycle shall mean every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor; (emphasis added). As a four-wheel motorcycle is designed to travel on all four wheels, such vehicle is not considered a motorcycle for purposes of the equipment statutes. The statutes require certain equipment on all motor vehicles which are operated upon highways in this state. Four-wheel motorcycles must be equipped with: a rearview mirror (Neb.Rev.Stat. §39-6,124); fenders (Neb.Rev.Stat. § 39-6,128); rubber on tires at least one inch thick above the edge of the flange of the entire periphery (Neb.Rev.Stat. §39-6,131); brakes (Neb.Rev.Stat. § 39-6,133); a horn (Neb.Rev.Stat. § 39-6,135); dual headlights and a taillight (Neb.Rev.Stat. § 39-6,138); and a muffler (Neb.Rev.Stat. § 39-6,137). Under the current definitions contained in Neb.Rev.Stat. § 39-602 (Reissue 1984), four wheel motorcycles operated upon highways in this state are subject to the safety belt requirements contained in Neb.Rev.Stat. § 39-6,171 (Supp. 1985). Vehicles operated exclusively off-road are not subject to the safety belt requirements. Prescribing that four-wheel motorcycles install safety belts in accordance with § 39-6,171, is neither practical nor technologically possible. However, until the Legislature provides otherwise, it appears that four-wheel motorcycles operated on the highways of this state must be equipped with safety belts.
Sincerely,
ROBERT M. SPIRE Attorney General
Jill Gradwohl Assistant Attorney General